IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1697
                              Filed August 5, 2015


ALLAN SMITH,
    Plaintiff-Appellant,

vs.

DAVID J. SMITH,
     Defendant-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Dickinson County, Nancy L.

Whittenburg, Judge.



      Allan Smith appeals the district court’s grant of summary judgment.

AFFIRMED.




      David J. Dutton, James R. Hellman, and Erin Patrick Lyons of Dutton,

Braun, Staack & Hellman, P.L.C., Waterloo, for appellant.

      Stephen F. Avery and Andrea M. Smook of Cornwall, Avery, Bjornstad,

Scott & Davis, Spencer, for appellee.



      Considered by Tabor, P.J., McDonald, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2



EISENHAUER, S.J.

       Allan Smith appeals the district court’s grant of summary judgment to

David Smith. Allan claims the district court erred in finding the doctrine of issue

preclusion barred his claim. Allan contends the issue in the current action is not

identical to the issues in his previous action and, therefore, the district court erred

in granting David’s motion for summary judgment. We affirm the district court’s

ruling pursuant to Iowa Court Rule 21.26(1) (a), (d), and (e).

       We adopt the district court’s statement of the background facts and

proceedings:

              Plaintiff Allan Smith (hereinafter “Allan”) and Defendant
       Dr. David Smith (hereinafter “David”) are brothers. Allan is
       employed as a farmer in Howard County, Iowa. David is the
       superintendent of the Spirit Lake Community School District. The
       parties’ parents, father Clem J. Smith (hereinafter “Clem”) and
       mother Judy Ann Smith (hereinafter “Judy”), are deceased. Clem
       passed away on December 4, 2013, and Judy passed on June 21,
       2013. Clem and Judy had five children living at the time of their
       death: Allan, David, Donald Smith (hereinafter “Donald”), Jean
       Kreitzer (hereinafter “Jean”), and Carol Smith (hereinafter “Carol”).
              Prior to Clem’s death, Allan and Clem farmed together on a
       cash rent and sharing of work arrangement. As part of the shared
       arrangement, Allan and Clem occasionally purchased and owned
       farm equipment jointly and shared the use of equipment in their
       farming operation. Sons David and Donald were never involved in
       Allan and Clem’s farming operation.
              Clem and Judy executed estate plans on December 29,
       2009. The estate planning consisted of a Family Trust. Clem and
       Judy named themselves as Trustees of their own trusts. As part of
       the estate plan, Clem and Judy transferred one thousand (1000)
       acres of jointly owned farmland in Howard County, Iowa, along with
       other farm assets, to the trusts by warranty deed. Upon the deaths
       of Clem and Judy Smith, the trust provided that the farm real estate
       would be divided equally between Allan, David and Donald, and the
       farm machinery, equipment and tools in the estate would be divided
       equally between Allan and Donald.
              On August 2, 2011, Clem and Judy signed a real estate
       contract for the sale of an undivided two-thirds interest in their farm
       real estate together with machinery, tools and equipment to David
                                            3



         for $1.8 million. Allan contends the price David paid for the farm is
         substantially below the real estate’s fair market value. Also on
         August 2, 2011, Clem and Judy deeded one-third of their farm real
         estate to David as a gift.
                 On March 21, 2012, Allan Smith brought suit against his
         brothers David and Donald in Howard County, Iowa. . . . Allan’s
         petition    alleged      seven    counts     against     his    brothers:
         (1) unconscionability; (2) tortious interference with business;
         (3) tortious interference with inheritance; (4) intentional and/or
         negligent infliction of emotional distress; (5) conversion; (6) request
         for injunction; and (7) corporate veil/alter ego/fraudulent
         conveyance allegations. On December 10, 2012, the Iowa District
         Court for Howard County, Iowa, heard oral argument on
         Defendants’ Motions for Summary Judgment. On December 26,
         2012, the Honorable Judge Margaret L. Lingreen granted summary
         judgment in favor of both David and Donald Smith as to all seven
         counts. Allan appealed the District Court’s ruling granting summary
         judgment to the Iowa Court of Appeals. The Iowa Court of Appeals
         issued a ruling[1] affirming the District Court’s decision to sustain the
         Defendants’ summary judgment motions on August 21, 2013. The
         Iowa Supreme Court denied Allan’s Application for Further Review
         on November 4, 2013.
                 The Plaintiff filed a Petition at Law naming David as the
         Defendant in the present case on June 6, 2014. In the Petition,
         Allan alleges the sole claim of Tortious Interference with
         Inheritance. The Defendant filed a Motion for Summary Judgment
         on July 10, 2014, arguing the present action is precluded by the
         final determinations in the Howard County case based on the
         doctrines of claim preclusion and issue preclusion.

         On September 25, 2014, the district court granted David’s motion for

summary judgement and dismissed Allan’s petition.             The court found Allan’s

claim was barred under the doctrine of issue preclusion because Allan’s prior

claims for intentional interference with contractual/business relations decided the

issue of David’s intent in purchasing his parents’ land. Allan now appeals.

         We review rulings on motions for summary judgment for the correction of

errors at law. City of Cedar Rapids v. James Props., Inc., 701 N.W.2d 673, 675



1
    Smith v. Smith, No. 13–0063, 2013 WL 4502320, (Iowa Ct. App. Aug. 21, 2013).
                                         4



(Iowa 2005). A genuine issue of material fact exists if reasonable minds can

differ on how an issue should be resolved. Seneca Waste Solutions, Inc. v.

Sheaffer Mfg. Co., 791 N.W.2d 407, 411 (Iowa 2010). “Whether the elements of

issue preclusion are satisfied is a question of law.” Grant v. Iowa Dep’t of Human

Servs., 722 N.W.2d 169, 173 (Iowa 2006).            Issue preclusion therefore is

appropriately adjudicated by summary judgment. See, e.g., Brown v. Monticello

St. Bank, 360 N.W.2d 81, 84 (Iowa 1984).

       Allan claims the issues in his current action are not identical to the issues

in his previous action and, therefore, the district court erred in granting David’s

motion for summary judgment.        “In general, the doctrine of issue preclusion

prevents parties to a prior action in which judgment has been entered from

relitigating in a subsequent action issues raised and resolved in the previous

action.”   Hunter v. City of Des Moines, 300 N.W.2d 121, 123 (Iowa 1981)

(footnote omitted). In order for issue preclusion to apply, four prerequisites must

be established:

       (1) the issue concluded must be identical; (2) the issue must have
       been raised and litigated in the prior action; (3) the issue must have
       been material and relevant to the disposition of the prior action; and
       (4) the determination made of the issue in the prior action must
       have been necessary and essential to the resulting judgment.

Id. (internal citations and quotation marks omitted).

       After reviewing the record, and the ruling in Allan’s previous case in

Howard County, we agree with the district court’s application of law and find the

issue of whether the defendant’s real estate transaction with his father was done

with tortious intent was raised and decided in the prior action and cannot be

litigated again in this matter.    Consequently, the plaintiff is precluded from
                                       5



establishing a material element of his claim in this case, and the defendant is

entitled to judgment as a matter of law. We affirm the district court’s grant of

summary judgment to David.

      AFFIRMED.